lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF DlSClPLlNARY COUNSEL, : No. 2349 Discip|inary DoCket No. 3

 

Petitioner : No. 20 DB 2017
v. : Attorney Registration No. 57186
JOHN HARPER ESTEY, : (De|aware County)
Respondent
ORDER
PER CUR|AM

AND NOW, this 23rd day of Fe|oruary, 2017, upon consideration of the Verified
Statement of Resignation, John Harper Estey is disbarred on consent from the Bar of
the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and he shall Comply With the
provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Discip|inary Board
pursuant to Pa.R.D.E. 208(9).